DETAILED ACTION
Prosecution History
Claims 1 - 24 are allowed.
The present application is a continuation of US Application Number 16/202,405 now U.S. Patent Number 10,497,469.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:
The cited prior art of record fails to expressly teach a method, apparatus and a computer readable medium having computer executable instructions for providing a patient model, where the claims, in combination with other recited features, includes transforming a medical image coordinated to a medical imaging apparatus coordinate system into a patient coordinate system and adapting a first image dataset of a patient coordinated in the patient coordinate system to an anatomy of the patient associated with the transformed medical image.
The most remarkable prior art of record is as follows:
Fichtinger et al: U.S. Publication Number 2008/0262345 Al
Raanes et al: U.S. Publication Number 2009/0003523 Al
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of 

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,895,268 B1 to Rahn et al. discloses a system and method for registering the positions and orientations of two images acquired by an image acquisition unit relative to a reference coordinates system.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is 571-270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at 571.272.6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
 to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  
Hand delivered replies should be delivered to:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 20 April, 2021